DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 6 – 11, 14 – 19 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (transmit, via the communicator, information on a first user voice acquired by the electronic apparatus to a plurality of servers comprising a first server and a second server, each of the plurality of servers providing a different assistant service, and in response to receiving a plurality of response information from the plurality of servers, respectively, provide a response on the first user voice based on response information received from the first server among the plurality of response information, wherein each of the plurality of servers provide the assistant service using an artificial intelligence agent, and wherein the processor, by executing the at least one command, is further configured to: determine whether a second user voice acquired after the first user voice corresponds to a voice requesting a response result of another assistant service regarding the first user voice, and in response to the second user voice corresponding to the voice requesting the response result of the other assistant service regarding the first user voice, provide a response on the second user voice based on response information received from the second server among the plurality of response information.). These limitations in conjunction with other limitations of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658